[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
VISITATION WITH THE MINOR CHILD
The parties in the above entitled action do hereby stipulate and agree as to the father's specific rights of visitation with the minor child Rebecca Sperry:
    1. Every other weekend, Friday, 5:00 p. m. to Sunday, 7:00 p. m. However, for four months weekend visitation overnight will take place once a month.
    2. Every Sunday, 9:00 a.m. to 7:00 p. m. However, this schedule will be altered if the minor child is attending Sunday school at the mother's church. The father will pick up the child after church at approximately 12:30 p. m. The child shall have her choice where she attends church, but it is the intention of the parties that the child have continuity of instruction by attending the school of her choice exclusively.
3. Every Thursday, 5:00 to 7:00 p. m.
    4. Alternating holidays successively throughout the year, and reversing the holidays in each succeeding year.
5. Father's Day with Father; Mother's Day with Mother.
    6. Father's birthday with father; mother's birthday with mother.
    7. Rebecca's birthday alternated each year, or otherwise by agreement.
    8. Two (2) continuous weeks in the summer, with consideration for any summer camp plans arranged for the child.
9. Alternating each year the child's school spring vacation.
    10. If the minor child is not in school, the delivery time in the evening may be 8:00 p. m., instead of 7:00 p. m.
    11. The parties may mutually agree upon additional visitation from time to time.
Jacquelyn R. Sperry                         David Sperry CT Page 2197